Citation Nr: 1550766	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, lumbar spine, with radiculopathy of the right lower extremity, prior to October 1, 2009.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, lumbar spine, with radiculopathy of the right lower extremity, since October 1, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for glaucoma of the right eye.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah and Waco, Texas.

In an April 2008 rating decision, the Salt Lake City RO in part, granted service connection for degenerative joint disease of the left knee at a 10 percent disability evaluation, degenerative joint disease of the right knee at a 10 percent disability evaluation, degenerative disc disease of the lumbar spine with radiculopathy at a 10 percent disability evaluation, glaucoma at a noncompensable evaluation and ulcerative colitis at a noncompensable evaluation.  The effective date assigned for these disabilities was April 1, 2008.

In a June 2009 rating decision, the Waco RO increased the rating for glaucoma to 10 percent, effective April 1, 2008.

In a November 2009 rating decision, the Waco RO increased the Veteran's degenerative disc disease of the lumbar spine with radiculopathy disability evaluation to a 20 percent disability rating, effective October 1, 2009 and increased the Veteran's ulcerative colitis evaluation to a 10 percent disability rating, effective April 1, 2008.

The Board notes that since the increases to 10 percent and 20 percent did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested, and was scheduled for a hearing before a videoconference hearing before a Veterans Law Judge at the RO on November 3, 2012.  However, the Veteran did not appear for his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

In April 2013, the Board remanded the increased rating claims to obtain outstanding VA treatment records and additional VA examinations.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in September 2013.  Regarding the issues being decided herein, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to an initial higher evaluation for degenerative disc disease, lumbar spine and entitlement to an initial evaluation in excess of 10 percent for glaucoma of the right eye are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right knee is manifested by some reduction in full range of motion with pain.

2.  The Veteran's degenerative joint disease of the left knee is manifested by some reduction in full range of motion with pain.

3.  The Veteran's ulcerative colitis is manifested by no more than moderate intermittent episodes and symptoms that are not productive of general constitutional symptoms, malnutrition, weight loss, or pervasive ill health.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2015). 

2.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2015). 

3.  The criteria for an initial rating in excess of 10 percent for the ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part §§ 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7323 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in January 2008, prior to the initial adjudication of the claims in April 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate a claim of service connection, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, the issues on appeal come before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that were granted. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, and lay statements.  Moreover, the VA and private treatment records as well as VA examination reports contained in the Veteran's claims file are sufficient to decide the claims on appeal because they contain contemporaneous, objective clinical findings concerning the service-connected bilateral knee degenerative joint disease and ulcerative colitis. 

The Veteran was provided with a pre discharge examination in January 2008 and VA examinations in October 2009 and May 2013.  Pursuant to the prior Board Remand directives, VA treatment records and examination reports were obtained.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of higher initial rating for degenerative joint disease involving both knees and ulcerative colitis.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1(2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Analysis

Right and left knee degenerative joint disease

The Veteran contends that his knee disabilities warrant higher disability evaluations. 

The Diagnostic Codes relevant to this case are 5003, 5010, and 5256-5263.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

The Veteran is in receipt of a 10 percent disability rating for right and left knee degenerative joint disease with painful motion that is manifested to a noncompensable (less than 10 percent) degree under Diagnostic Code 5010-5003.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a. 

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive. 3 8 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2). 

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id. 

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Having reviewed the evidence of record, both lay and medical, the Board finds that the criteria for increased ratings greater than 10 percent for the Veteran's right and left knee degenerative joint disease have not been met or more nearly approximated for the entire rating period.  For the entire rating period, the Veteran's right and left knee degenerative joint disease has been manifested by painful motion, crepitus, and swelling with noncompensable limitation of motion and x-ray evidence of arthritis.

In January 2008, the Veteran underwent a pre discharge VA examination.  The Veteran reported that both knees swell and ache due to walking and running.  He also reported having torn cartilage in both knees.  Specifically, he complained of weakness in the right knee with giving out while walking, stiffness after walking about a mile, and swelling after walking with increased soreness, heat, and lack of endurance.  He also reported having constant pain in both knees with severity of 4 out of 10.  

Upon examination, gait was noted to be within normal limits.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement in either knee.  Examination also revealed crepitus in each knee, however there was no genu recurvatum or locking pain.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees, bilaterally.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use in either knee.  The anterior and posterior cruciate ligaments stability tests, medial and lateral collateral ligaments stability tests, and medial and lateral meniscus tests of both knees were within normal limits.  Right knee x-rays showed degenerative arthritic changes and mild narrowing of the medial compartment consistent with osteoarthritis.  The left knee x-rays showed degenerative arthritic changes and comparative medial joint width narrowing noted to probably reflect cartilaginous degeneration.

The VA examiner diagnosed the Veteran with degenerative arthritis of bilateral knee joints.  He also noted subjective factors of pain related to walking and exercise.  

The Veteran was afforded a VA examination in October 2009.  At that time, he stated that he only had pain in his knees when he exercised and that he had pain two months prior due to prolonged standing from computer simulation.  He also reported a history of swelling during those exercises, but he denied any locking, giving way, or dislocation.  It was also noted that the Veteran only had knee braces after the surgery which he wore for about one month.  He has not missed any work as a result of his knee disabilities and it does not usually interfere with his activities of daily living or job.  

Examination of both knees revealed no pain, swelling, or laxities.  There was no varus or valgus deformity.  Anterior drawer, Lachman's, and McMurray's tests were negative, bilaterally.  Range of motion testing showed flexion to 140 degrees and extension to -10 degrees, with no pain and no additional limitation of motion during repetitive use, bilaterally.  The examiner further estimated that the Veteran would not have any additional limitation of motion during flare-ups and repetitive use.  Objective evidence of pain was noted following repetitive motion, but there was no additional limitation of range of motion upon repetition.  The VA examiner diagnosed the Veteran with bilateral knee degenerative joint disease.

At a May 2013 VA examination, regarding the right knee, the Veteran reported having constant pain with a severity of 3 out of 10 and daily exacerbations to 10 out of 10 from prolonged walking and standing.  He said he is unable to run due to the pain.  He also reported left knee pain being progressive and gradual pain and having constant pain with a severity of 2 out of 10 and daily exacerbations to 4 out of 10 from walking and standing.  

Range of motion testing of the right knee revealed flexion to 130 degrees with pain beginning at 130 degrees.  Extension was to zero degrees, with no objective evidence of painful motion.  Left knee flexion was to 130 degrees and extension was to zero degrees, with no objective evidence of painful motion.  Range of motion after 3 repetitions remained the same.  Although the examiner noted that the Veteran had additional limitation in range of motion following repetitive testing, she specifically noted that the post test range of motion in both knees was 130 degrees.  The VA examiner diagnosed the Veteran with bilateral knee osteoarthritis.  She further stated that the Veteran also has bipartite patella on the right which is a developmental defect causing nonfusion of the patella, which can become symptomatic after trauma to the knee.  The examiner also noted that there are no neurological manifestations from the knee conditions and that it would not be feasible to estimate additional range of motion loss due to flare-ups because the Veteran was not having a flare-up at that time.  Lastly, it was noted that the Veteran's knee conditions do not impact his ability to work.  

Based on the above, the weight of the evidence, lay and medical, does not demonstrate that the Veteran's right or left knee degenerative joint disease warrants an evaluation in excess of 10 percent disability for any period on appeal.  The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra for the entire appeal period, specifically the additional limitations of motion due to pain, in reaching its finding that the Veteran has limitation of motion to a noncompensable degree.  Although 2008, 2009, and 2013 examinations reports note that the Veteran experienced pain, such findings do not provide for a higher disability rating than 10 percent in this case.  While the VA examination reports indicated pain upon motion, the degree of impairment noted does not warrant a higher evaluation based on limitation of motion. 

In this regard, as noted above, the Veteran had near full range of motion during the appeal period even with consideration of pain that limits motion.  The range of motion for extension has been consistently 0 degrees or less in all VA examinations as well as in the VA treatment records, which does not warrant a compensable rating based on extension.  See 38 C.F.R. § 4.71a, DC 5261.  The range of motion for flexion was 130 degrees at the lowest, in May 2013, both initially and upon repetition, with painful motion at 130 degrees on the right.  None of the range of motion measures warrants a compensable rating based on flexion. See id., DC 5260. 

During the entire appeal period, the limitation of motion did not reveal extension limited to 15 degrees or more, or flexion limited to 30 degrees or less as needed for a 20 percent evaluation, even with consideration of the additional limitation due to pain.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion. See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Therefore, a higher disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of extension and flexion. 38 C.F.R. § 4.71a. 

The Board finds that no higher or separate schedular rating is warranted under any of the other codes pertaining to the knee.  As ankylosis, instability, dislocated or symptomatic removal of cartilage, impairment of the tibia and fibula, or genu recurvatum are not shown by the objective evidence, ratings under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not applicable.  Despite the Veteran's isolated complaints of giving way in the right knee in 2008, the 2008, 2009, and 2013 examination reports indicate that there was no instability regarding the Veteran's right knee.  Therefore, the weight of the evidence does not demonstrate any additional functional impairment associated with the Veteran's service-connected knee disabilities so as to warrant application of alternate rating codes.  Thus, ratings in excess of 10 percent for degenerative joint disease of the right and left knee are not warranted. 

Finally, the Veteran is separately rated for his scars associated with the left and right knee disabilities under Diagnostic Codes 7800 through 7805. 38 C.F.R. §4.118.  However, no issues as to the rating for the scar is currently on appeal. 

Based on the above evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected right knee arthritis for the entire rating period.  Assignment of staged ratings has been considered, but found not to be applicable in this case.  The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, entitlement to a rating in excess of 10 percent for the Veteran's right and left knee degenerative joint disease for the entire period must be denied.

Ulcerative Colitis

The Veteran has a 10 percent initial rating for this disability under DC 7323.  38 C.F.R. § 4.114. 

DC 7323 pertains to ulcerative colitis and provides for a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, DC 7323 (2015).

The Veteran was afforded an examination regarding his ulcerative colitis in January 2008.  At that time it was noted that the Veteran's condition had existed for 10 years and did not affect general body health or body weight.  It was further noted that the Veteran had diarrhea, alternating diarrhea and constipation, and loss of appetite.  He had no nausea and vomiting and chronic constipation.  Specifically, it was noted that the symptoms occur if medication was not taken daily.  The Veteran reported abdominal pain of distress and cramps which occur intermittently, as often as every couple of months with each occurrence lasting several days.  The number of attacks within the past year was 6.  The ability to perform daily functions during flare ups is not affected other than need to be close to a restroom for sudden onset of diarrhea.  The current treatment is 1600 mg Asacol twice daily or reduced to once daily if not under stress.  The Veteran reported that he had not been hospitalized or had surgery for his intestinal condition.

Upon examination, the Veteran was noted to be well developed, well nourished and in no acute distress.  His nutritional status was well developed, well nourished, and without signs of malnutrition.  CBC (complete blood count) results were within normal limits.  The examiner determined that the subjective factors included abdominal pain and loss of appetite and the objective factors included history of rectal bleeding status post colonoscopy and biopsy. Symptoms were controlled with Asacol and there was no anemia or findings of malnutrition.

The Veteran was afforded another VA examination in October 2009.  At that time, he reported that when he is mentally or physically stressed he will have loose stools with some blood in it and mucus in it.  He was still working and still using Asacol and with good complete relief of symptoms.  He had not been hospitalized or incapacitated due to this condition.

According to the 2013 VA examination report, the Veteran denied flare-ups and reported that he takes extra doses of his medication when stressed or before eating sweets.  He has bloody diarrhea only once or twice a year.  The Veteran does not have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  He also does not have any weight loss, malnutrition, complications, or other general health effects attributable to his intestinal condition.  According to the VA examination report, there is no evidence of complications from this disease, his disease is stable and well controlled with the current treatment, and his ulcerative colitis does not render him unable to obtain or maintain substantially gainful employment.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that a higher initial rating for this disability is warranted.  The Veteran's symptoms, while uncomfortable, have been stable over time on medication.  He must be near a bathroom during flare-ups, but his symptoms do not cause any constitutional problems, weight loss, or any other lasting health effects. Due to the intermittent nature of his symptoms, the Board finds that his intestinal problems are no more than moderate and, as such, no more than a 10 percent evaluation is warranted under DC 7323.  38 C.F.R. § 4.114.  The Board has reviewed other provisions in the Schedule related to the digestive system, but there is no provision in the schedule more appropriate for rating the digestive disability at issue.  Schafrath, supra; see also Tedeschi v. Brown, 7 Vet. App. 411 (1995) (holding that one DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology). 

Extraschedular consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

In this case, the schedular evaluations assigned for the Veteran's service-connected knee disabilities and ulcerative colitis are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the service-connected disabilities.  The Veteran's right and left knee degenerative joint disease are manifested by well defined symptomatology to include some painful motion, swelling, and crepitus.  These symptoms fit squarely within the rating criteria under DC's 5003, for which the current 10 percent ratings are assigned.  Thus, when comparing his disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the ratings currently assigned.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of knee disabilities, but the medical evidence does not show that those manifestations are present.  

In addition, a comparison between the level of severity and symptomatology of the Veteran's ulcerative colitis with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria take into account the digestive symptoms, themselves, along with the general level of severity of those symptoms and the constitutional impact of those symptoms, if any.  In the absence of additional factors associated with the Veteran's ulcerative colitis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the VA examination reports and the Veteran's statements all reflect that he is employed.  Thus, the Board finds that Rice is inapplicable since there is no evidence of record of unemployability due to the Veteran's service-connected right and left knee degenerative joint disease and ulcerative colitis, and the Veteran has not asserted TDIU due to the service-connected right and left knee degenerative joint disease and ulcerative colitis.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for ulcerative colitis is denied.


REMAND

Degenerative disc disease, lumbar spine

Regarding the Veteran's service connected degenerative disc disease of the lumbar spine, the Veteran has also reported having lower extremity neurological problems.  The applicable rating criteria for spine disabilities permit separate evaluation of neurological manifestations.  Treatment records and examination reports note the Veteran's complaints of radiating pain.  Specifically, the January 2008 and the October 2009 VA examination reports reflect that the Veteran complained of radiculopathy to the right lower extremity which would start in his right groin down to his lower legs.  Neurological findings are within normal limits on the January 2008 and October 2009 VA examination reports, although the diagnosis in the October 2009 VA examination report included radiculopathy.  However, according to the May 2013 VA examination report, the Veteran denied having radicular symptoms in the recent past and the examiner indicated that the Veteran did not have radicular pain or any other signs of radiculopathy.  A prior April 2008 treatment record includes sciatica in the problem list.  Therefore, the Board finds that an addendum opinion is necessary to provide a more complete opinion regarding any neurological manifestations of the lumbar spine disability present at any time during the appeal period.  On remand, the VA examiner must specifically comment on whether, at any time during the appeal period, the Veteran had lower extremity neurological symptoms that are related to the service-connected low back disability.

Glaucoma, right eye 

Both the October 2009 and May 2013 VA examination reports reflect that a Goldmann chart was completed, but a copy of the charts is not associated with the record.  Both examination reports also indicate that there is some visual field loss, and the May 2013 examination report specifically noted that there was contraction of the visual field.  Review of the associated VA medical treatment records does not show a copy of the Goldmann chart or findings related to the visual field defect of the right eye.  The provisions of 38 C.F.R. § 4.77 state that the visual fields must be recorded on Goldmann chart and included with the examination report.  On remand, the AOJ must associated a copy of the Goldmann charts completed with respect to the October 2009 and May 2013 VA examination reports with the record, and provide the Veteran a new VA medical examination to assess the current severity of his service-connected right eye disability, if deemed necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the entire claims file to the VA examiner who completed the May 2013 VA Thoracolumbar spine examination report, if available.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  The examiner should address whether any findings in the examination or treatment records during the appeal period (beginning around April 2008), represent neurological manifestations of the service-connected lumbar spine disability.  If so, the examiner should identify and describe the neurological manifestations, even if they later resolved through surgery or otherwise.  The examiner must specify all neurologic symptoms, such as neuritis, neuralgia, sensory loss, body part dysfunction, etc., with specific reference to the nerve(s) affected.  The examiner must also state the severity of the impairment of the nerve(s) affected.  The examiner must provide an opinion as to whether any neurological symptomatology are wholly sensory or equate to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve. 

A complete rational for all opinions must be provided.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

2.  Obtain copies of the Goldmann charts for the Veteran's right eye, which were completed during the October 2009 and May 2013 VA examinations and associate the documents with the record.  If it is determined that the Goldmann charts referenced by the October 2009 and May 2013 VA examinations are unavailable, then the Veteran should be accorded a new VA examination of his eyes which does include a completed Goldmann chart.

3.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


